   Case 2:20-cv-00074-LGW-BWC Document 2 Filed 07/13/20 Page 1 of 2


                                                                                                FILED
                                                                                     John E. Triplett, Acting Clerk
                                                                                      United States District Court

                                                                                  By CAsbell at 4:21 pm, Jul 13, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 MAURICE FIELDS,

                Movant,                                     CIVIL ACTION NO.: 2:20-cv-74

        v.

 UNITED STATES OF AMERICA,                                  (Case No.: 2:18-cr-48)


                Respondent.


                                            ORDER

       Movant Maurice Fields (“Fields”), an inmate at the United States Penitentiary in

Lewisburg, Pennsylvania, filed this 28 U.S.C. § 2255 Motion on July 9, 2020, which the Court

has reviewed. Fields attacks the conviction and sentence obtained in this Court in Case Number

2:18-cr-48. Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings, the Court

ORDERS the United States Attorney to file an answer or motion to dismiss within 30 days

stating what records and documents need to be produced to fully respond to the motion. The

Government shall also include in this response its position regarding the need for expansion of

the record authorized by Rule 7, evidentiary hearing authorized by Rule 8, and any additional

discovery necessary authorized by Rule 6 of the Rules Governing Section 2255 Proceedings.

       While this action is pending, Fields shall immediately inform this Court in writing of any

change of address. Failure to do so will result in dismissal of this case, without prejudice.
   Case 2:20-cv-00074-LGW-BWC Document 2 Filed 07/13/20 Page 2 of 2



       The Court DIRECTS the Clerk of Court to forward a copy of this Order and a copy of

Fields’ Motion for relief to the Savannah Office of the United States Attorney for the Southern

District of Georgia.

       SO ORDERED, this 13th day of July, 2020.




                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
